IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 47875

STATE OF IDAHO,                                )
                                               )    Filed: January 7, 2022
       Plaintiff-Respondent,                   )
                                               )    Melanie Gagnepain, Clerk
v.                                             )
                                               )    THIS IS AN UNPUBLISHED
IAN AHMAD SHADMAN,                             )    OPINION AND SHALL NOT
                                               )    BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction for battery with the intent to commit a serious felony,
       affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Ian Ahmad Shadman appeals his conviction for battery with the intent to commit a
serious felony, rape, Idaho Code §§ 18-903, 18-911. On appeal, he challenges the sufficiency of
the evidence to prove a specific intent to commit rape. We affirm.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       A jury convicted Shadman of battery with the intent to commit rape. At trial, the victim,
I.B., testified that she met Shadman through mutual friends at church in the fall of 2018.
According to I.B.’s testimony, Shadman was very involved in the church, appeared to be “part of
the staff,” was on the “prayer team,” and was “working towards” being “part of [the] leadership.”
Although I.B. was initially reluctant to have a relationship with Shadman because she was


                                               1
recently divorced, she and Shadman entered into a romantic relationship. Shadman told I.B.
“[they] were meant to be together and that God told [Shadman] that he was going to marry
[her],” and they contemplated getting married in February 2020. During their relationship,
Shadman and I.B. consensually kissed and communicated “constantly” on a daily basis via
various electronic messaging applications. During some of these communications, I.B. sent
provocative messages and photographs of herself, including a topless photograph. Although I.B.
and Shadman spoke about having sex, they did not have sex because, according to I.B., “the
church had a huge influence on [her]” and “sex wasn’t something you were to ever do unless you
were married.”
       On January 19 and 20, 2019, I.B. and Shadman attended a church conference together at
which “four prophets” prophesied “over the people in the church.” During the conference, I.B.
became uncomfortable and uneasy with the church; “didn’t want to be in the church” any longer;
and told Shadman she “didn’t want to see him” or to talk to him anymore, which “upset” him.
Regardless, I.B. and Shadman continued to exchange messages after the conference, and
Shadman asked to come to I.B.’s apartment on the evening of January 20. I.B. told Shadman he
could come to her apartment, which Shadman did around 10:00 that night.
       I.B. testified that when Shadman arrived, she was in her bed under the covers wearing a t-
shirt and shorts in which she slept and that Shadman sat on her bed; they talked for “a few
hours”; and then I.B. fell asleep. She awoke in the middle of the night to find Shadman asleep
next to her with “no clothes on except for his boxers” and “spooning” her. At that time, I.B.
“shoved him off” and asked him to leave, but he responded he would leave in the morning.
       In the morning, I.B. awoke to find Shadman still laying in her bed. She asked him
several times to leave but he did not. Eventually, I.B. stood in the hallway outside her bedroom,
told Shadman to dress, and “ushered at the door” to get him to leave. Shadman got up as if he
was going to leave, but he kept walking towards I.B., who retreated into her living room.
Shadman followed her, picked her up, put her over his shoulder, carried her back to her bedroom,
threw her on the bed, got on top of her, and tried to take her clothes off. I.B. testified that
Shadman used one hand to restrain her, stuck his hand up her shirt, and attempted to pull down
her shorts.
       During this conduct, Shadman bit I.B. on the neck and touched her breasts and vagina
under her clothing. I.B. testified that, although Shadman “stuck his hand down there” on her

                                               2
vagina, he did not penetrate her vagina but came “pretty close.” Also, during this conduct,
Shadman “started saying it was [I.B.’s] fault that he had to do what he was going to do.” I.B.
yelled at Shadman to stop numerous times and “was kicking [Shadman] and trying [her] hardest
to push him off.” Eventually, Shadman got up, dressed, and left I.B.’s apartment. I.B. testified
Shadman’s conduct caused bite marks on her neck and bruising on her wrists and vagina, but she
neither sought medical attention nor took photographs of these injuries.
       Despite this incident, I.B. and Shadman continued to have “pretty normal” contact on
January 21, and I.B. “thought what happened was not a big deal.” In the following days,
however, I.B. spoke to other people about the incident and concluded Shadman’s conduct
“wasn’t okay.” The Sunday following the incident, I.B. spoke to the pastor’s wife and, based on
this conversation, reported Shadman’s conduct to the police the next day.
       As a result of the incident on the morning of January 21, the State charged Shadman with
sexual crimes; Shadman pled not guilty; and the case proceeded to trial on the charge of battery
with the intent to commit rape. At trial, in addition to I.B.’s testimony, the detectives, who
interviewed various witnesses, including Shadman and I.B., and who extracted messages from
Shadman and I.B.’s cellphones, testified. The State also admitted into evidence numerous
messages including photographs between I.B. and Shadman and a video recording of a police
interview with Shadman.
       Following the State’s case-in-chief, Shadman moved for a judgment of acquittal under
Idaho Criminal Rule 29, arguing the State failed to show Shadman had the specific intent to rape
I.B. The district court denied the motion, finding the jury could reasonably infer Shadman had
the specific intent to rape I.B. The court instructed the jury that to find Shadman guilty of
battery with intent to commit rape, the State was required to prove, among other elements, that
“when committing such battery [Shadman] had the intent to use such force as was necessary to
cause his penis to penetrate, however slightly, [I.B.’s] vaginal, oral, or anal opening, without her
consent.”1 The jury found Shadman guilty of battery with the intent to commit rape.
       Shadman timely appeals.


1
        Shadman notes this instruction is consistent with the Idaho Supreme Court’s standard
jury instruction for battery with intent to commit rape, I.C.J.I. 970, but asserts the instruction is
otherwise “inconsistent with Idaho law.” Shadman, however, acknowledges he requested that
the district court give the jury this instruction, invited any error, and thus, may not challenge the
instruction on appeal.
                                                 3
                                                 II.
                                   STANDARD OF REVIEW
       Appellate review of the sufficiency of the evidence is limited in scope. A finding of guilt
will not be overturned on appeal where there is substantial evidence upon which a reasonable
trier of fact could have found that the prosecution sustained its burden of proving the essential
elements of a crime beyond a reasonable doubt. State v. Herrera-Brito, 131 Idaho 383, 385, 957
P.2d 1099, 1101 (Ct. App. 1998); State v. Knutson, 121 Idaho 101, 104, 822 P.2d 998, 1001 (Ct.
App. 1991). We will not substitute our view for that of the trier of fact as to the credibility of the
witnesses, the weight to be given to the testimony, and the reasonable inferences to be drawn
from the evidence. Knutson, 121 Idaho at 104, 822 P.2d at 1001; State v. Decker, 108 Idaho 683,
684, 701 P.2d 303, 304 (Ct. App. 1985). Moreover, we will consider the evidence in the light
most favorable to the prosecution. Herrera-Brito, 131 Idaho at 385, 957 P.2d at 1101; Knutson,
121 Idaho at 104, 822 P.2d at 1001.
                                                 III.
                                            ANALYSIS
       Shadman challenges the sufficiency of evidence to prove a specific intent to commit rape.
Battery with the intent to commit rape is a specific intent crime. State v. Mayer, 139 Idaho 643,
646-47, 84 P.3d 579, 582-83 (Ct. App. 2004). The Idaho Supreme Court has recognized “a
specific intent requirement refers to that state of mind which in part defines the crime and is an
element thereof.” State v. Gowin, 97 Idaho 766, 768, 554 P.2d 944, 946 (1976). “In other
words, specific intent requires not only the doing of an act, but the performance of that act with
the intent to cause the proscribed result.” State v. Rolon, 146 Idaho 684, 691, 201 P.3d 657, 664
(Ct. App. 2008). Thus, as Shadman acknowledges, the State was required to prove that Shadman
committed battery with the specific intent to use force or violence to overcome I.B.’s resistance
to penetrate I.B.’s oral, anal, or vaginal opening with his penis. See I.C. § 18-903 (defining
battery), I.C. § 18-911 (including rape as a serious felony), I.C. § 18-6101(4) (defining rape).2
       On appeal, Shadman concedes the State presented sufficient evidence to prove he
committed a sexual battery. He argues, however, that “there was simply no evidence that he


2
       Idaho Code § 18-6101 provides numerous definitions of rape, but the parties agree that
subsection (4), which provides rape occurs “[w]here the victim resists but the resistance is
overcome by force or violence,” is the applicable definition of rape in this case.
                                                  4
intended to use force or violence sufficient to overcome [I.B.’s] resistance, and to insert his penis
into her mouth, anus, or vagina.” In support, Shadman notes that he did not “expose” his penis;
I.B. “initially ‘thought what happened was not a big deal’”; Shadman’s conduct did not show
intent but rather “he was struggling with whether he wanted to have pre-marital sex with [I.B.]”;
and I.B.’s “sexually suggestive” messages support this latter interpretation of Shadman’s conduct
as “struggling with the boundaries they had placed on their own sexuality.” In response, the
State asserts it presented sufficient evidence to support the jury’s verdict.
          We agree with the State. The evidence shows that Shadman refused to leave I.B.’s
apartment despite her repeated requests.        He forcibly put her on her bed, restrained her,
attempted to remove her clothing, bit her, and groped her breasts and vaginal area under her
clothing. This conduct caused bite marks on I.B.’s neck and bruising on her wrists and vaginal
area. I.B. resisted Shadman’s conduct by yelling for him to stop, kicking him, and attempting to
push him away. During this conduct, Shadman stated that “it was [I.B.’s] fault that he had to do
what he was going to do.” Afterwards, Shadman sent I.B. several messages suggesting he had
intended to rape I.B. These messages included Shadman’s statements, among others, that “I
could have raped you”; he was “uncontrollably horny sometimes” making it hard for him “to
fight this lustful spirit”; “the spirit of sexual dominance was within [him]”; and he “lost control”
because of the “sexual tension” involved. Based on this substantial evidence, we conclude a
reasonable jury could have found the State proved Shadman had the intent to commit rape by
overcoming I.B.’s resistance with force to penetrate her oral, anal, or vaginal opening with his
penis. See, e.g., State v. Diaz, 158 Idaho 629, 636, 349 P.3d 1220, 1227 (Ct. App. 2015)
(observing defendant’s conduct, including tackling and straddling victim, touching victim’s
genitals, and manipulating his own waistband area was “potent evidence” of specific intent);
State v. Monroe, 128 Idaho 676, 678-79, 917 P.2d 1316, 1318-19 (Ct. App. 1996) (ruling that
isolating victim, blocking victim’s exit, and directing victim to cleared-off bed was sufficient for
jury to reasonably find defendant had specific intent to commit rape or lewd conduct with
minor).
          On reply, Shadman argues the State does not contest that “there was insufficient evidence
to support a finding that, at the time [Shadman] committed the battery upon [I.B.], he had the
specific intent to cause penile penetration by overcoming her resistance through the use of force
or violence.” (Emphasis added.) To the extent Shadman is arguing the jury could not infer his

                                                  5
specific intent at the time of his conduct based on his post-conduct admissions about the nature
of that conduct, we disagree. Shadman’s post-conduct admissions are circumstantial evidence of
his specific intent to rape I.B. “A jury may infer intent from the defendant’s conduct or from
circumstantial evidence.” See State v. Moad, 156 Idaho 654, 661, 330 P.3d 400, 407 (Ct. App.
2014) (citations omitted) (ruling jury could reasonably infer specific intent to commit rape); see
also I.C. § 18-115 (“Intent or intention is manifested by the commission of the acts and
surrounding circumstances connected with the offense.”). Moreover, Shadman fails to cite any
authority for the proposition that a defendant’s communications made after a battery are not
evidence of the defendant’s intent at the time of the battery. See State v. Zichko, 129 Idaho 259,
263, 923 P.2d 966, 970 (1996) (ruling party waives issue on appeal if either authority or
argument is lacking).
        Shadman also argues on reply that “the State’s claim that evidence of [I.B.’s] lack of
consent is sufficient to support [Shadman’s] conviction is without merit.” We do not construe
the State’s argument, however, as only asserting that I.B.’s lack of consent established
Shadman’s intent to rape her. Rather, the State points to additional evidence of Shadman’s
specific intent, including his refusal to leave, his forcible restraint of I.B., I.B.’s resistance to this
restraint, his conduct during her restraint, and his post-conduct statements. When viewed in the
light most favorable to the prosecution, the State presented substantial evidence for a reasonable
jury to infer Shadman intended to rape I.B.
                                                   IV.
                                           CONCLUSION
        Substantial evidence supports Shadman’s conviction of battery with the intent to commit
rape. Accordingly, we affirm Shadman’s conviction.
        Judge GRATTON and Judge HUSKEY CONCUR.




                                                    6